Citation Nr: 9936067	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  95-41 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for dysthymic 
disorder, chronic, with associated anxiety (formerly 
diagnosed as latent schizophrenia), currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to the service-connected 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from July 1967 to April 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1995 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
December 1997.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on August 14, 1997, and a 
transcript of that hearing has been associated with the 
record on appeal.

It is further noted that the appellant filed a "Veteran's 
Application for Increased Compensation Based on 
Unemployability," VA Form 21-8940, in July 1994.  This claim 
has not been addressed by the RO in a rating decision and 
therefore, as it is not otherwise inextricably intertwined 
with any of the issues presently on appeal, and because an 
appeal has not been initiated, i.e., filing a notice of 
disagreement, in response to either a formal denial of the 
claimed benefits or in a manner that could be construed as to 
the RO's failure to adjudicate the claim, see e.g. Garlejo v. 
Brown, 10 Vet. App. 229 (1997) and Isenbart v. Brown, 7 Vet. 
App. 537 (1995), it is referred to the RO for appropriate 
development and adjudication.



FINDINGS OF FACT

1.  The appellant's dysthymic disorder is manifested by 
complaints of anxiety and depression resulting in an overall 
impairment in social and occupational functioning that is 
significant enough to cause chronic disturbances of 
motivation and mood.

2.  The evidence in this case does not reflect that the 
appellant has required frequent hospitalizations for his 
service-connected psychiatric disorder in the years after 
service.  Moreover, it is not currently shown that this 
disability causes marked interference with employment so as 
to render impractical application of the regular schedular 
standards.

3.  The medical evidence does not establish the plausibility 
of a nexus or a possible cause-and-effect relationship or 
aggravation between the appellant's back disorder and his 
service-connected psychiatric disorder.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 50 percent, 
but no higher, for the appellant's dysthymic disorder are met 
under either the old or revised criteria.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1996), § 4.130, Diagnostic Code 9433 (1999).

2.  Application of extraschedular provisions for the 
appellant's psychiatric disorder is not warranted in this 
case.  38 C.F.R. § 3.321(b) (1999).

3.  The claim of entitlement to secondary service connection 
for a low back disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant served on active duty in the United States Navy 
from July 1967 to April 1972, at which time he was 
administratively discharged as unfit for further service by a 
Naval Medical Board due to a mental disorder diagnosed as 
latent schizophrenia.  Regarding the appellant's lumbar 
spine, service medical records indicated that he was treated 
for sore left paraspinous muscles in July 1967, but 
otherwise, these records are entirely negative for any 
complaints, treatment, or diagnosis of a back disorder.  His 
physical examination was reported as essentially within 
normal limits at the time he was evaluated by the Medical 
Board in January-February 1972.

Following service, the appellant filed his original claim for 
VA disability compensation or pension benefits in May 1972, 
and by rating decision in August 1973, he was granted service 
connection for schizophrenia, latent type, chronic, in 
partial remission, and assigned a 20 percent disability 
rating.  In addition to the Navy's Medical Board records, the 
RO in August 1973 considered the reports of VA general 
medical and psychiatric compensation examinations conducted 
in March 1973 and a discharge summary of VA hospitalization 
in May 1973 for inpatient treatment of the appellant's 
schizophrenia disorder.

On the general medical examination in March 1973, no 
complaints or abnormal clinical findings were reported with 
regard to the appellant's lumbar spine and, other than some 
tenderness over the left sciatic notch, the examiner 
diagnosed a normal physical examination throughout.

On the March 1973 psychiatric examination, the appellant 
reported that he was discharged from the Navy with the 
aforementioned schizophrenia diagnosis because he had ideas 
of reference and because he was giddy, forgetful and 
circumstantial in addition to being very irresponsible in 
certain areas.  At the time of the examination, however, it 
was noted that he had been married for the past eight months 
and was currently employed on an offshore oil rig.  He stated 
that he liked his job except for menial-type tasks which 
would provoke him somewhat, although he would go ahead and 
complete the assignment.  His clinical presentation was 
significant for complaints that he was having difficulty 
controlling his temper and, although his temper outbursts 
were very infrequent, he stated that he needed to be subdued 
to keep from hurting someone during such outbursts.  The 
examiner noted that he had a rather peculiar smile or grimace 
which was at times inappropriate, but other than a blunted 
affect and what appeared to be an attempt on his part to not 
appear anxious, the appellant was not out of touch with 
reality (illusional, delusional or hallucinatory), displayed 
no ideas or reference, and his judgment and orientation 
appeared intact and adequate, respectively.  Based on these 
findings, the examiner commented that he could not come up 
with a psychiatric diagnosis.

The above-cited hospital report indicated that the appellant 
was admitted on May 17, 1973, for observation and treatment 
of his schizophrenia.  He was admitted with complaints of 
nervousness, panicking in crowds, getting confused in new 
situations, and inability to cope with unfamiliar problems.  
The physical examination was negative other than for the fact 
that he was missing some teeth and was a little overweight.  
On the mental status examination it was noted that he had 
some vague ideas of reference, although judgment and insight 
were not impaired.  The appellant again related that he had 
difficulty controlling his temper and feared that he would 
lose control.  A psychological evaluation disclosed that he 
had bright normal intellectual functioning, although in this 
context, his judgment was considered somewhat impaired due to 
a tendency to overintellectualize.  Nevertheless, it was 
reported that he had definite schizoid components to his 
thought processes and that he was only making very borderline 
adjustment with regard to his ability to cope with people and 
control his conflicting impulses and thoughts.  The 
diagnostic impression remained schizophrenia, latent type, 
based on this clinical presentation.  The appellant remained 
hospitalized through May 25, 1973, at which time he was 
considered competent and able to return to his pre-hospital 
activities.  His diagnosis at discharge was schizophrenia, 
latent type, chronic, in partial remission, and it was 
reported that his degree of disability was mild to moderate.

The appellant was next medically evaluated by VA in May 1990, 
seventeen years later, in connection with a claim he filed in 
March 1990 seeking increased disability compensation for his 
schizophrenia disorder.  With respect to his claim, he stated 
that he wanted to reopen a claim for compensation because he 
was in need of treatment.  On the aforementioned VA 
compensation examination, the appellant indicated that he was 
not currently receiving any treatment, but that his main 
problem continued to be his nervous disorder, which he 
described as times when he would lose his cool.  The 
appellant reported that he was currently unemployed for the 
past three years due to a back disability.  He stated that he 
had had a couple of back surgeries for a ruptured disk and 
that he was still having problems with low back pain due to 
re-growth of scar tissue from the previous surgeries.  In 
terms of his family life, the appellant reported that he was 
married with two children.  His current complaints included 
feelings of confusion, occasional fright, nervousness, and 
edginess (jumpy and jittery).  As to alcohol or drug use, the 
appellant responded by saying ". . . well, he guesses."  As 
to his daily life activities, the appellant stated that he 
just stayed home and didn't try to bother anyone so that no 
one would bother him.  He stated that he lived on a farm and 
did chores to keep the place in order.  The examination 
report described that he was a "cropper" and "gardener."  
He also reported that he kept up on worldly affairs because 
his wife was "politically natured."  However, the appellant 
stated that he had no hobbies of his own and didn't like 
being around other people because he was different.  In this 
regard, he stated that people could figure out that he was 
"too easy" and take advantage of him.  The examiner next 
went on to briefly relate his history from military service.  
Regarding his employment history, the examiner reported that 
the appellant last worked as a maintenance electrician before 
his back surgery.  The appellant added that while his wife 
socialized mostly with her family, he did not spend much time 
with them because he didn't like some of their attitudes; 
specifically, he stated that people who lived near him sort 
of had "red neck type attitudes of prejudices."

On the mental status examination in May 1990, the appellant 
was described as alert, friendly and cooperative, but not 
very communicative about what he meant by his having 
psychiatric problems.  The examiner pointed out that he had 
not been in treatment for a long time, and in this regard, 
the examiner stated that there was a question as to whether 
he was schizophrenic given that this diagnosis was noted to 
be in partial remission as long ago as 1973 when he was last 
hospitalized for this condition.  Clinically, the appellant 
was neither delusional nor hallucinating.  Further, he did 
not display any inappropriate affect and was described as a 
strongly motivated individual.  Regarding his dealings with 
people, the examiner indicated that the appellant more or 
less chose to withdraw from people around him apparently 
because he did not like their "red neck" attitudes, and by 
this, he stated that he did not like to participate in the 
"good ole boy" type of activity of driving pick-up trucks 
down to the lakes on weekends to drink beer unless he was 
also drinking beer.  With respect to his peer relations, it 
was noted that he generally had problems in adaptation since 
high school.  With respect to his anxiety, the appellant 
reported that he used to work through his anxieties by 
working very hard physically (digging) until his back started 
giving him problems and restricting his activities.  
Nevertheless, the examiner stated that the appellant 
continued to have some tendency to schizoid type behavior, 
although he showed no real indication of being chronically 
schizophrenic.  All in all, his condition seemed manifested 
by some anxiety with occasional tendency to "blow his 
cool."  In conclusion, the examiner stated, "I would 
classify this patient as having more of a chronic anxiety and 
mixed depression state, and he apparently has become more 
socially withdrawn since he has had a chronic problem with 
his back.  He evidently feels now that he cannot work 
apparently because of his back problems."  The diagnosis 
established as a result of these findings was schizophrenia, 
latent type, from history with present symptoms primarily of 
mild anxiety, mild depression, and tendency to social 
withdrawal.

As a result of the above, a rating decision issued in October 
1990 under the auspices of 38 C.F.R. § 3.105(a) found that 
the August 1973 rating decision was clearly and unmistakably 
erroneous for granting service connection for schizophrenia 
on the basis of in-service aggravation.  Instead, it was 
determined that service connection for schizophrenia, latent 
type, chronic, in partial remission, was established 
effective from April 13, 1972 at the 30 percent rating level 
under Diagnostic Code 9204.  It was held that there was 
insufficient evidence to rate the condition between May 1, 
1978 and March 18, 1990, but that the 30 percent rating would 
resume effective from March 19, 1990, based on the 
appellant's claim received on that date which requested 
increased compensation for the disability.

No further action was taken with regard to the above by the 
appellant until he filed his claim on appeal in July 1994, at 
which time he requested a 100 percent disability rating for 
his "psychosis."  Evidence received or obtained by the RO 
during the lengthy appeals period included VA outpatient 
treatment reports dated in 1992-98; a discharge summary from 
the Physicians and Surgeons Hospital dated in August 1988; 
medical reports from a Dr. T. E. Staats, Ph.D., dated in June 
1988 and June 1990; statements from a Dr. J. D. Huckabay, 
M.D., dated in January 1995 and October 1995; reports of VA 
compensation examinations conducted in August 1994, June 1996 
and September 1998; the report of a VA social and industrial 
survey conducted in July 1998; and, addendum reports to the 
September 1998 VA examination dated in December 1998 and 
April 1999.  In addition, there is of record the transcript 
of the appellant's Travel Board hearing held on August 14, 
1997.  The Board will discuss this evidence in chronological 
order as set forth below.

Dr. Staats' report of June 1988 was a "Confidential 
Psychological Evaluation" conducted on referral from the 
physicians who performed back surgeries on the appellant in 
May 1987.  His history was noted by Dr. Staats to be 
significant for a back injury without clear precipitating 
injury in August 1986 that was followed by a gradual 
worsening of his condition until March 1987 when he sought 
the assistance of a chiropractor.  He was then referred to an 
orthopedic surgeon resulting in the aforementioned back 
surgery (laminectomy) in May 1987.  The surgery was reported 
as a success for the first week and a half until he felt a 
pop in his lower back and return of pain, even worse than the 
original pain.  His medical history thereafter was reported 
by Dr. Staats as significant for a re-evaluation at the 
Physicians and Surgeons Hospital at which time it was 
discovered that he had inflammation of the thecal sac.

With consideration of the above-cited medical history, Dr. 
Staats, a licensed psychologist, performed a battery of 
psychological tests on the appellant and offered the 
following clinical summary:
[The appellant] appears to have some 
inflammation which accounts for at least 
a mild nociceptive imput [sic].  He gave 
relatively credible performance on 
ergometric evaluation with only mild 
exaggeration of symptoms.  He is a stress 
vulnerable personality who is generally 
tense and anxious and probably aggravates 
his pain through some bracing and 
psychosomatic channels.  He also is a 
mildly manipulative individual as 
demonstrated by the hypochondriasis and 
other deception questionaire [sic] 
scores.

Dr. Staats' diagnoses on Axis I based on the above were rule 
out somatoform disorder; probable psychological factors 
affecting physical condition; and, generalized anxiety 
disorder.  He also gave an Axis II diagnosis of compulsive 
and histrionic traits.  With regard to these diagnoses, Dr. 
Staats' report indicated that the results of personality 
inventory testing disclosed the following:

He is preoccupied with physical 
complaints and bodily functions.  He is 
somewhat childish, self-centered, 
pessimistic and is a stress-vulnerable 
individual who may develop vague 
complaints or magnify actual physically 
based symptoms to control and manipulate 
others.  A mild sub-clinical degree of 
depression is notable, as well as 
hysteroid features.  He is a sensitive, 
passive individual who is feeling 
somewhat withdrawn.

The August 1988 discharge summary from the Physicians and 
Surgeons Hospital indicated that a Dr. W. P. Osborne, M.D., 
evaluated the appellant for chronic back pain during a six-
day period of hospitalization.  With respect to this 
diagnosis, however, Dr. Osborne added that the appellant was 
a patient, ". . . with psychological factors affecting 
physical condition" and "compulsive and histrionic 
traits."

The appellant was again evaluated on a "Confidential 
Psychological Evaluation" by Dr. Staats in June 1990.  At 
that time, Dr. Staats noted that his medical history was 
significant for the above-described back injury in August 
1986 with recurrent episodes of "back going out" 
thereafter.  However, the appellant also reported that he 
originally injured his back lifting pulpwood in 1975.  He 
indicated that he had to stop working for seven weeks as a 
result of the 1975 injury.  Nevertheless, as noted above, Dr. 
Staats reported that the appellant's first back surgery was 
in 1987 and that surgery was followed by a second procedure 
performed in 1989, specifically, a posterior lumbar interbody 
fusion (PLIF).  Despite these surgeries, the appellant was 
noted to very interested in going back to some form of work 
and because of his expressed desire to work, it was further 
noted that he hoped that Dr. Staats' present evaluation could 
set restrictive limits so that he could work.  Dr. Staats 
also noted the appellant's medical history for his mental 
disorder for which he was currently taking Valium for 
anxiety.  His history was also reported as significant for a 
history of alcohol abuse from 1978 to 1980 after his first 
divorce.

With consideration of the above-cited medical history, Dr. 
Staats again performed a battery of psychological tests on 
the appellant and offered the following clinical summary, in 
pertinent part:

[The appellant] is a 41 year-old . . . 
[who is] [status post] PLIF surgery.  He 
is strongly oriented toward returning to 
work to relieve severe financial stress 
on his family.  He has a history of 
chronic psychiatric problems and a 
partial disability from the VA system.  
He also had one episode earlier in his 
life with alcohol abuse.  This patient 
had the best and most reliable ergometric 
performance that this examiner has seen.  
He does tend to exaggerate his 
psychological symptoms to some degree, 
but clearly has a major depression and 
severe mixed personality disorder.

Dr. Staats' diagnoses on Axis I based on the above findings 
were major depression; generalized anxiety disorder; and, 
rule out psychological factors affecting physical condition.  
He gave an Axis II diagnosis of severe mixed personality 
disorder with avoidant, schizoid, and borderline traits.  The 
appellant's Axis III diagnosis was chronic low back pain and 
sensory organ symptoms.  Dr. Staats concluded that the 
appellant's Global Assessment of Functioning (GAF) score 
based on all of these problems was 60.

In the report, Dr. Staats noted that the appellant was not 
psychotic (no current hallucinations, delusions, illusions or 
suicidal ideations) and that he had not had any psychotic 
breaks since his time in the Navy.  However, he was clearly 
depressed and teared at several points during the interview, 
especially when discussing his military experience and sex 
life.  At the time of the evaluation, the appellant had been 
married for the past six years and had two children.  He 
indicated that he was badly hurt by a previous divorce in 
1978.  He was currently taking Valium as noted above, but Dr. 
Staats reported that this was a recent prescription as he had 
been off all psychiatric medications for many years, 
specifically, since 1974.  In addition, Dr. Staats reported 
that his personality inventory testing again revealed an 
individual who was preoccupied with his physical complaints 
and body functions for which he would present vague 
hypochondriacal complaints or magnify actual physically-based 
symptoms to manipulate others.

Following Dr. Staats' evaluation in June 1990, the record 
reflects that the appellant was not medically evaluated in a 
clinical setting until July 1992, over two years later, at 
which time he was seen at the VA Medical Center (VAMC), 
Shreveport, Louisiana, for a physical examination.  His 
examination was unremarkable except for chronic low back 
pain, a past history of latent schizophrenia and depression.  
It was recommended that he seek follow-up care in the PNCI 
unit as scheduled.

The appellant was not seen again until June 1993 at which 
time he was evaluated in the aforementioned VAMC's mental 
hygiene clinic for his service-connected mental disorder.  
The June 1993 clinic note indicated that he was complaining 
of increased back pain as a result of recent work on his 
house adding a room.  He stated that being active and engaged 
in activities helped to make him feel better.  The appellant 
was also reported as stable on his current medications 
regimen of Valium and Prozac.  Clinically, he was alert, 
oriented and casually dressed, but he moved slowly and in a 
guarded manner as if in pain.  He indicated that his pain 
complaints were due to his back problems.  The balance of the 
evaluation was negative for any psychiatric impairment and so 
as a result he was given a diagnostic impression of 
"stable."  The plan was therefore for him continue 
supportive therapy and to return back to the clinic in three 
months.

When he was seen in September 1993, it was reported that his 
condition was again stable on his regimen of Valium and 
Prozac.  The appellant still complained of back pain, but he 
stated that he felt better overall and had been active 
working on his house.  Clinically, he was alert, oriented and 
casually dressed, and there were no signs of psychotic 
impairment except for some undescribed auditory/visual 
hallucinations which he reported he was handling better.  His 
case and medications were discussed with a physician and it 
was evidently decided that he should be examined again and 
ordered to return to the mental hygiene clinic in three 
months.  The recommended physical examination was conducted 
the next day, September 16, 1993, but like the July 1992 
examination, the clinical findings were unremarkable except 
for chronic low back pain, a past history of schizophrenia 
and alcohol abuse.

The VA outpatient reports of record reflect that that the 
appellant was next seen in the mental hygiene clinic in 
December 1993, at which time it was again noted that his 
condition was stable, and like the findings reported at the 
time of his June 1993 clinic visit, there were no signs of 
active psychotic impairment with the appellant still taking 
Valium and Prozac.  He was, however, depressed with a sad 
affect.  He was seen next in March 1994 at which time he was 
again stable on his medications, and although he was not 
reportedly depressed, his mood was described as anxious with 
a sad affect.  The appellant was next seen in June 1994 at 
which time he was sad because his wife was having a hard time 
adjusting to his unemployment situation.  The appellant was 
not actively psychotic, but he cried when discussing his 
family situation and he displayed a depressed mood/sad 
affect.  His treatment plan was to consult with a physician 
and renew his medications of Valium and Prozac.  The 
appellant next had an unscheduled clinic visit in May 1994 
because he was upset about his six year-old son who was 
experiencing behavioral problems at school.  The VA counselor 
discussed with him an episode of depression he had during a 
week he was noncompliant with his medications.  His 
medications were renewed and he was ordered to return to the 
clinic for his previously scheduled follow-up care.  When he 
was seen for such care in July 1994, his condition was again 
noted as stable on his medications regimen, although he was 
still depressed with a sad affect.

The appellant was next evaluated on a VA compensation 
examination in August 1994.  His medical history was 
essentially unchanged as reported above in this decision and 
the examiner noted that presently, he spent his time piddling 
around the house and avoiding listening to the news.  He 
reported that his friends included his minister, wife and 
children.  The appellant further stated that he had no other 
interests like hunting or fishing and that he found that 
although his Prozac helped him a great deal, he still had 
recurrent episodes of feeling depressed, tense and irritable.  
Objectively, the appellant appeared generally superficial in 
his responses to the examiner's questions, and in so doing, 
seemed to chuckle a lot about himself and display in his 
manner of speech and responses as a somewhat immature 
individual.  He also stated that he could not work due to a 
"failed back syndrome."  The examiner found him lacking in 
motivation, and although he seemed depressed, there were no 
signs of active schizophrenia.  Based on these findings, the 
examiner diagnosed dysthymia, chronic, with associated 
chronic anxiety (formerly diagnosed as latent schizophrenia).  
A general medical examination was also conducted in August 
1994, resulting in a diagnosis of postoperative status 
removal of a ruptured disk, times two, and chronic low back 
pain requiring muscle relaxers daily and Codeine 
occasionally.  X-rays of his lumbar spine showed generalized 
osteoporosis of the bony structures with evidence of a 
previous PLIF of the L4-5 vertebra and a bilateral L4 
laminectomy.

The appellant was next seen in a VA mental hygiene clinic in 
September 1994 at which time he stated that he had been doing 
pretty well doing community work and yard work around the 
house.  He indicated that he was okay as long as he stayed 
busy.  His medications remained unchanged and there were no 
abnormal psychiatric findings.  His condition was therefore 
reported as stable.  He also requested a TENS unit for his 
low back complaints.  A report from the same clinic dated in 
October 1994 indicated that he was taking his Valium only as 
needed for stressful situations and that his seven year-old 
son who had previously been doing very poorly in school had 
improved dramatically.  The VA physician who authored the 
October 1994 report further indicated that the appellant 
reported good tension control with his Valium and an ability 
to improve his overall mental state with the use of the 
Prozac.  It was therefore recommended that he try reducing 
his Valium dosage and increasing his Prozac dosage.

The appellant was next seen in the mental hygiene clinic in 
December 1994 for a regularly scheduled visit.  He was 
depressed and indicated that he had not been taking his 
medications as recommended in October 1994 for the past 
month.  He did not, however, want to discuss the reason why 
he did not get his medications renewed.  He was tearful 
during the session and stated that he was presently sleeping 
18-20 hours a day.  A physician was again consulted and his 
medications were renewed as a result.  He was ordered to 
return to the clinic in January 1995 for follow-up care and 
evaluation.  As recommended, the appellant was next seen in 
January 1995 at which time it was reported that he was doing 
better, although he was still depressed with a sad affect.  
He indicated that his mood was down due to his back pain 
complaints which limited his activities.  Discussions on 
strategies to manage his sadness were entertained during this 
visit as well.  The appellant also agreed to get help in his 
community for his financial problems and from his hometown 
service representative in connection with a claim he filed 
for VA benefits.  He further reported that he was presently 
engaged in computer internet conversations/chat rooms that he 
enjoyed and considered a hobby.  His affect was improved by 
the end of the session and accordingly, his condition was 
described as stable.  He was noted to be alert, oriented and 
there were no signs of active psychotic impulses.

Dr. Huckabay's letter dated January 31, 1995, indicated that 
the appellant had been his patient for the past several years 
and that his medical history was significant for multiple 
laminectomies, fusion of his back and placement of a 
prosthesis.  He was described by Dr. Huckabay as currently 
suffering from instability of his back at L3-4 with L5-S1 
involvement to the extent that Dr. Huckabay opined that he 
had "failed back."  Dr. Huckabay further opined that due to 
the instability of his back, the appellant was totally 
disabled for any gainful employment.  This physician also 
noted that the appellant was being followed for anxiety and 
depression secondary to his chronic back problems.

The appellant was next seen at in a VA medical facility in 
February 1995 at which time it was noted that he had a 
history of schizophrenia manifested by hearing voices.  He 
was fully oriented, alert and knew the difference between 
right and wrong.  The appellant was seen for follow-up in 
March 1995 at which time he was in a rather foul mood because 
he felt like he had to beg for his medications when he was 
last seen in January 1995.  These problems were discussed and 
he was receptive to ideas to control his anger and work on 
improving his situation by increasing his community/church 
activities.  His medications remained unchanged and it was 
indicated that he was in a supportive family environment with 
his wife and kids.

The appellant was next seen for his scheduled follow-up visit 
at the mental hygiene clinic in April 1995.  At that time, he 
reported having some auditory hallucinations, but overall, he 
felt that he was doing a good job of controlling his symptoms 
with his medications.  He further reported that he had 
decreased his church activities, but was nevertheless stable 
after a discussion on ways he could set boundaries with his 
family.  The appellant was next seen in June 1995 and it was 
reported that he was having a bad month with intermittent 
periods of increased irritability, short temper, staying in 
bed, feeling depressed, confused thinking and hearing voices.  
It was agreed that his case would be discussed with a 
physician and his medications reviewed in light of his 
condition.  When he was seen by a physician in August 1995 it 
was decided that they would try him on a course of Resperidal 
even though there was no substantial evidence of active 
auditory hallucinations as the appellant would not elaborate 
on content.  He saw his regular therapist the same day who 
reported that his wife "put her foot down" to his plan not 
to take any of his medications because he was evidently 
concerned about side-effects.  It was noted that he had 
increased paranoia during this visit.  When the appellant was 
next seen in September 1995 he was doing better as evidenced 
by thinking clearly and reporting a decrease in 
auditory/visual hallucinations.  However, he maintained that 
he felt different on the Resperidal and that he didn't like 
change.  Following his discussion with his therapist, he 
displayed an improved affect, increased tone of voice, and 
gave spontaneous, rational comments.  He further disclosed 
that he was continuing his home hobbies of building 
things/making repairs, etc.  The appellant was improved when 
he was seen again in October 1995 with current medications of 
Valium, Prozac and Resperidal.  He had a sad affect, however, 
but remarked that he was coping better to situations, voices 
and paranoid feelings.  The plan was to continue to follow 
and monitor the effectiveness of his new medications regimen.  
He was also scheduled for a new examination and ordered to 
return to the clinic in November 1995.

As alluded to above, Dr. Huckabay prepared another letter in 
support of the appellant's claim on October 23, 1995.  He 
indicated that the appellant had been followed in his clinic 
for the past several years for back pain.  He also noted that 
the appellant had been followed for mental disorders by Drs. 
Staats and Osborne.  Dr. Huckabay then explained that he 
along with these two physicians agreed that the appellant's 
mental status influenced his back pain and in this regard, 
the appellant was continuing to try to work due to the fact 
that he was trying to maintain a more stable mental state.  
Finally, Dr. Huckabay attached copies of Drs. Staats' and 
Osborne's reports, fully discussed above, and in so doing, 
opined, "I am not a psychologist, but I do feel that [the 
appellant's] depression and mixed personality disorder play a 
major part in our efforts to help control his chronic back 
pain."  With regard to Dr. Huckabay, the Board observes that 
as part of its remand instructions of December 1997, the 
appellant was requested to either submit or authorize the RO 
to obtain treatment reports from Dr. Huckabay, but the record 
reflects that he did not respond to this inquiry and as a 
result, there are no treatment records available from this 
physician.
The appellant was next evaluated in a VA mental hygiene 
clinic in November 1995 at which time it was noted that he 
was experiencing indifference to his condition because he was 
not hallucinating on the Resperidal and he missed hearing the 
voices that directed him.  He had a flat affect as a result 
and limited eye contact with the therapist, but otherwise, he 
was psychiatrically stable (clear speech, goal directed 
thoughts, sleeps okay, feels energy, appetite okay).  He was 
seen again in December 1995 and March 1996 during which times 
it was noted that his condition was improving with his 
current medications regimen.  The March 1996 report indicated 
that he was still having some bizarre thoughts, but 
generally, he was doing better and keeping busy on home 
projects and gardening.  However, when he was seen again in 
June 1996, he stated that he was staying in bed more than 20 
hours a day and was feeling no energy and gaining weight.  
His mood was sad and he had a blunt affect, but no active 
psychotic symptoms.  The appellant was also compliant with 
his medications.

The appellant's aforementioned mental hygiene clinic visit of 
June 1996 occurred on the same day as his next VA 
compensation examination.  On the psychiatric examination, he 
gave essentially the same medical history as reported above 
and was examined by the same VA physician who evaluated him 
in August 1994.  Based on his history, reported complaints 
and the results of the mental status examination, the 
appellant was diagnosed with chronic dysthymia with 
associated anxiety, moderately severe, and schizophrenia in 
remission while taking Resperidal.  Objectively, it was noted 
that he was pleasant and cooperative, but unanimated with a 
chronically depressed appearance.  It was noted also that he 
had chronic back problems which were a big factor in his 
activity (or lack thereof) in addition to his depression.  He 
reported that he did not socialize much and mostly stayed in 
bed due in large measure to the problems he had with his 
back.  There were no signs of active psychotic behavior, 
however, as it appeared that he was mainly chronically 
depressed with no "zest for living."  Judgment was not 
impaired as well.  With regard to the relationship between 
his mental disorder and the problems he was experiencing with 
his back, the VA psychiatric examiner offered the following 
commentary, in pertinent part, which he indicated was 
qualified because he did not have the claims file and did not 
know whether he was service-connected for a back disorder:

I do not think that back disease 
requiring surgery is a psychogenically 
caused illness.  Obviously chronic back 
pain adds to the patient's chronic 
depression and inactivity and this is an 
answer [to the RO's request for an 
opinion on this matter].  If patient is 
not service connected for his back I 
would state that I do not believe that 
his back condition is caused by his 
service[-] connected mental disorder.

Subsequently, the above-cited VA psychiatric examiner 
reviewed the evidence in the claims file and offered the 
following additional commentary:

. . . it is noted in [the VA compensation 
examination] report in 8/94 that his back 
history of two back operations was for 
ruptured disk and he was continuing to 
have chronic back symptoms.  He 
apparently told [the VA examiner in 
August 1994], with [the examiner] not 
exactly recording the time, that he had 
developed the back trouble in the past 
years.  It is noted that there was no 
reference to the back trouble when he was 
seen by Dr. S . . . . . . . in 1973 for 
schizophrenia.  Presumably any back 
disorder would have been brought out in 
the discharge summary.  Looking back 
through the C[-]file of Dr. Huckaby 
[sic], I cannot document just when the 
patient's back trouble started but, 
again, would state that his back trouble 
is aggravating his chronic anxiety, 
depression, and his schizophrenic illness 
but that apparently his back trouble was 
not caused by these illnesses.  Certainly 
they add to his psychiatric symptoms as 
most patient[s] with severe chronic back 
problems are chronically, rather severely 
depressed.

The appellant was also examined by a VA orthopedic physician 
for compensation purposes in June 1996.  Based on his 
clinical presentation and the results of the examination, he 
was diagnosed with status postoperative lumbar laminectomy 
for extruded disk at the L4-5 level in 1987 and status 
postoperative exploratory surgery at L4 through S1, with a 
fusion of L4-5 in 1989.  He was also diagnosed with chronic 
residual low back syndrome and left sciatic radicular 
syndrome.  Regarding the relationship between these back 
problems and his mental disease, the VA orthopedic examiner 
provided the following commentary:

There is no baseline history or baseline 
evidence of spinal disease or injury 
prior to 1975.  The veteran's service[-
]connected psychiatric condition has not 
contributed to his back problems.  The 
chronic low back and radicular pain 
syndrome and the episodes which led to 
his surgery and the residual thereafter 
are of a physical condition.  There has 
not been any increase in his low back or 
radicular syndrome or physical problem 
which can be related to or classified as 
proximate to any type of psychiatric or 
nervous abnormality.

At his Travel Board hearing in August 1997, the appellant 
testified that he was told by his physician, Dr. Huckabay, 
that his back disorder was caused by his psychiatric disorder 
in that his condition was a somatoform disorder that, in his 
words meant, "my mind affects my back and my back affects my 
mind and the nervous tension causes my backache or back pain 
to be worse."  Regarding his mental disorder, the appellant 
testified that he spent his day at home, slept a lot, and had 
trouble controlling his composure when anything went wrong.  
He also testified that he remained unemployed for the past 
ten years, that he lived at home with his wife and two 
children, and that he and his wife had three family friends 
but that he did not do much socializing with them.  He also 
testified that he would work around the house and maintain 
his yard when his back was not bothering him.  The appellant 
added that he could still drive and would occasionally make 
runs to the grocery store, although he preferred not to.

Following the June 1996 VA examinations, the medical record 
reflects that the appellant was seen in the mental hygiene 
clinic approximately seven more times through June 1998.  
These clinic progress notes reflect essentially the same 
presentation seen before as detailed above, although the 
reports dated in 1997 indicated that he was again having 
problems hearing voices.  Nevertheless, his medications 
regimen remained unchanged and the June 1998 report indicated 
that his affect/mood was much improved.  That report also 
indicated that he and his wife were socializing less with 
other couples, but the reason was because the couples were 
divorcing or moving away.  It was also reported that he 
continued to stay active participating in group chats on the 
internet and was receptive to the therapists advice on the 
pros and cons of this kind of activity.

In accord with the Board's remand instructions of December 
1997, a VA social and industrial survey was conducted in July 
1998 by a social worker.  The appellant was interviewed at 
home and it was noted that his behavior and affect were 
within normal limits during the interview.  In addition, he 
was noted to be appropriately dressed and very calm in that 
he spoke very slowly and deliberately.  He attributed his 
calmness to the medications he was taking which were 
resperidone, diazepam, lovastatin and Tylenol #4.  He 
reported that he had frequent bouts of depression, but not as 
often currently.  The appellant also complained of back pain 
and indicated that he spent most of his day in bed due to 
chronic back pain.  He also stated that he did not seek 
treatment or care from VA for ten years, but that his 
condition had improved since he started going back for 
regular mental health clinic visits.  In this regard, he 
stated that he had fewer bouts of depression compared to 
before and that his auditory hallucinations had decreased as 
a result.  He also reported participating in a schizophrenic 
support group over the internet.  Regarding his home life, 
the social worker indicated that the appellant was married to 
his current wife since 1982 and that they had two children 
who were home-schooled due to the fact that they had severe 
allergies.  The appellant reported that the highlight of his 
day was spending time with his children in the afternoon.  
The social worker concluded her remarks by stating that it 
might be possible that due to his lack of psychiatric 
treatment while he was working in very physically demanding 
jobs in the past that he caused his back injury through a 
maladaptive method of treatment (working very hard physically 
to diminish his appreciation of his psychiatric symptoms).

The appellant was also examined for compensation purposes for 
the third time since August 1994; a VA psychiatric 
examination was conducted in September 1998 and included the 
examiner's detailed review of the all evidence in the claims 
file in addition to a complete battery of psychological 
tests.  Regarding his mental and occupational history, the 
examiner indicated that the appellant's medical/physical 
situation had vacillated from minor improvement to acute 
exacerbation of his symptoms since his last rating 
examination in June 1996.  His history of past employment was 
reviewed and in this context it was noted that he had hurt 
his back while working alone lifting and using a jackhammer 
to dig holes.  He tried to alleviate his symptoms by going to 
a chiropractor while still working but eventually he stopped 
working altogether to recover.  He would then go back to work 
for a while until his back starting acting up again.  The 
appellant apparently stopped working entirely in 1987.  It 
was further noted that he had been seeing a VA therapist on a 
regular basis since July 1996 and that his current 
medications included Risperdal and Valium.

Subjectively, the appellant indicated at the time of 
September 1998 examination that he suffered with depression 
and that he was mildly depressed all of the time.  He also 
stated that he suffered from nervousness, anxiety, laziness, 
listlessness and lack of motivation.  He stated that he would 
rather just lay around and no go anywhere unless he was 
forced to go.  The appellant added that he still had mild 
experiences of hearing voices, but they were controlled with 
medications.

Objectively, the appellant was alert and oriented times three 
but his affect was indicative of depression and anxiety.  He 
also laughed inappropriately during the interview, although 
he was polite and cooperative.  He had good eye contact and  
was very casually dressed, but he had some body odor that was 
very strong and offensive.  In this regard, the appellant 
volunteered that he only bathed and brushed his teeth once a 
week, and that he would only bathe because his family 
insisted that he do so.  There was no delusional symptoms 
reported, but as mentioned above, he described experiencing 
auditory hallucinations anywhere from three to four times a 
week.  He also indicated that he liked to comb his hair 
frequently, but possibly out of vanity versus psychiatric 
impulse.  His speech was slow in rate and low in volume.  The 
appellant's thought processes were logical even though he 
continued to talk continuously and volunteer information that 
was not queried at the time.  He further admitted to a past 
suicide attempt and he informed the examiner that he 
experienced suicidal/homicidal ideations with some frequency, 
although a thought disorder was not found by the examiner.  
Additionally, it was noted that the appellant had problems 
controlling his anger from time to time and that he had some 
sleep disturbance.  He stated that he had problems getting 
out of bed and was tired during the day.  His appetite was 
reported as diminished, although he denied gaining or losing 
any weight.

Based on these findings, together with the results of the 
psychological testing, the examiner stated that even though 
there was some evidence on testing of exaggeration of his 
symptoms, he was severely depressed and anxious, resulting in 
chronic and unrelenting disability picture.  The examiner 
added that he met the diagnostic criteria for both dysthymic 
disorder and schizophrenia, residual type.  With respect to 
these findings, the examiner offered the following 
commentary:

In view of the fact that his presentation 
is consistent clinically across the 
testing and interview portions of the 
evaluation, this can be explained as a 
result of the longstanding nature of his 
schizophrenia and depressive 
symptomatology associated with his 
physical back pain.  In all likelihood, 
his dysthymia has become a relatively 
chronic problem which is most likely more 
or less integrated into his personality.  
This creates a less dramatic presentation 
in other forms; however, this is still 
significantly aversive and results in 
impairment in social and occupational 
functioning.  Given this personality 
structure mentioned above, is likely that 
the continued physical pain and stressors 
in his life have overwhelmed his coping 
mechanisms and lead to continued 
experiencing of depressive symptomatology 
and residual schizophrenia.  In addition, 
it is also likely that psychological 
factors are playing a significant role in 
the severity of the subjective experience 
of his physical symptoms.  Also, he 
experiences depressive symptoms.  These 
are likely secondary to his schizophrenia 
and he does meet the criteria for a mood 
disorder at the present time.

Based on the September 1998 examination, the following 
multiaxial diagnosis was established:  Axis I: Schizophrenia, 
residual type, and dysthymic disorder, with atypical 
features; Axis II:  schizotypal personality disorder; Axis 
IV: problems related to the social environment, extreme 
social isolation, occupational problems; and, on Axis V, the 
examiner gave him a current GAF score of 45 which was 
indicated to be based on a composite GAF score of 40 for the 
dysthymia, 40 for the schizophrenia and 55 for the 
schizotypal personality disorder.

The above-cited VA examiner submitted an addendum report in 
December 1998, which indicated that under current DSM-IV 
criteria, the appellant's schizophrenia diagnosis reported on 
Axis I in September 1998 did not represent a separate 
condition.  The examiner added that the appellant did not 
appear to be able to manage his funds in his own best 
interests, but that from the time of the last examination 
there was no evidence of any changes in his social and 
medical situation.  In summation, the examiner stated that 
the appellant was still schizophrenic and subsequent to 
cessation of medication, he had experienced a complete return 
of his symptoms and therefore, still qualified for a mood 
disorder diagnosed as dysthymia with atypical features.

The examiner filed a second addendum report in April 1999 
which indicated that in the examiner's opinion, the appellant 
had fairly marked incapacity and difficulty in occupational 
functioning due to his physical pain and stressors in his 
life caused by medical problems, and that he moderate-to-
marked poor social adaptation.  Regarding his GAF score, the 
examiner stated that his score of 45 meant that he had 
serious symptoms and/or serious impairment of occupational or 
social functioning and that since he had stopped taking his 
medications and stopped seeing regularly his therapist in the 
VA mental hygiene clinic, his symptoms of schizophrenia had 
returned.  All in all, given this clinical presentation, the 
examiner stated that the appellant had "significant" social 
and industrial impairment in that he would not get out of 
bed, brush his teeth, take a bath, or engage in other 
ordinary activities of acceptable social behavior.  The 
examiner attributed this to his recent decision to stop 
taking medications and going to his clinic appointments, 
resulting in a full-blown return of his psychiatric symptoms.  
The examiner concluded by stating that the appellant was not 
competent to manage his funds due to his recent regression 
and that based apparently on his interactions with the 
internet support group regarding the termination of his 
medications regimen, he was considered by the examiner to be 
easily impressionable and therefore unable to manage his 
funds.

Analysis

 Increased Rating for Dysthymic Disorder, Chronic, with 
Associated Anxiety

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In December 1997, the Board remanded this issue to the RO for 
readjudication because the applicable rating criteria for 
mental disorders, 38 C.F.R. § 4.125 et seq. were amended in 
November 1996, during the pendency of the appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991) (where the law or 
regulation changes after a claim has been filed but before 
the administrative or judicial appeal has been concluded, the 
version most favorable to the claimant will apply).  The RO 
readjudicated the case in accordance with the Board's remand 
instructions by supplemental state of the case in June 1999.

In addition to the aforementioned judicial precedent holding 
that where the law or regulation changes during the pendency 
of an appeal, the version most favorable to the veteran will 
generally be applied, Karnas, 1 Vet. App. at 313; see also 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993), VA's General Counsel provided 
additional guidance with respect to this matter in March 
1997.  The General Counsel held that questions regarding 
whether the amendments to the rating schedule for mental 
disorders were more beneficial than the previously-existing 
provisions would be resolved in individual cases.  VAOPGCPREC 
11-97, 62 Fed. Reg. 37953 (1997).

Prior to November 1996, the schedular criteria for 10, 30, 
50, 70 and 100 percent ratings for psychoneurotic disorders 
such as dysthymia rated under Diagnostic Codes 9400-9411 were 
as follows:

Less than criteria for the 30 percent, 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment.  [10 percent].

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
[30 percent].
Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent].

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

The Board notes that the "old" rating criteria provided 
separate rating criteria for "psychotic" disorders such as 
schizophrenia, however, although the criteria were worded 
slightly different from the criteria cited above, they were 
essentially no different in terms of their application of the 
law to the facts, i.e., a 30 percent rating was for 
"definite" impairment, a 50 percent rating was for 
"considerable" impairment, etc.  Further, the Board notes 
that although the appellant's disability was rated under 
Diagnostic Code 9205 until revised by the rating decision in 
June 1996 (even though the "blue sheet" did not change the 
code number), the record reflects that the appellant has 
carried a diagnosis of dysthymia as far back as 1994 when the 
VA compensation examination reported that diagnosis.  Hence, 
for purposes of this appeal, the Board will consider the 
"old" criteria under the diagnostic codes listed for 
"psychoneurotic" disorders as set forth above in the 
indented paragraph.

As amended, all mental disorders are rated under the same 
criteria, the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9440, whether diagnosed as 
schizophrenia, generalized anxiety disorder, PTSD, etc.  38 
C.F.R. § 4.130 (1999).  As amended, the regulation reads as 
follows for the 10-100 percent ratings:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress; or, symptoms 
controlled by continuous medication.  [10 
percent].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9440 (1999).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (1999).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1999).

In the opinion of the Board, application of either the old or 
revised rating criteria for mental disorders shows that the 
evidence pertaining to the history and severity of the 
appellant's service-connected psychiatric disorder would 
support a finding of functional impairment that is more 
appropriately rated as 50 percent disabling.  38 C.F.R. § 4.7 
(1999).  As detailed above, the appellant's disability rating 
was increased to 30 percent by rating decision in October 
1990 based on the results of the May 1990 VA psychiatric 
examination.  On that examination, the appellant was 
diagnosed with symptoms of mild anxiety, mild depression and 
a tendency to withdraw socially.  Although he was not then 
working, it was indicated that the reason he stopped working 
was due to a work-related back injury.  Nevertheless, it was 
clear at that time that he had problems dealing with people 
(tendency to "blow his cool") and as a result, he 
apparently limited his daily life activities to spending time 
at home with his wife and children, assisting his wife with 
crop planting and gardening activities.  These findings were 
considered by the RO in 1990 to support a "definite" degree 
of social and industrial impairment due to his psychiatric 
disorder.

However, since approximately 1992 the appellant has required 
a fairly regular course of treatment for his psychiatric 
symptoms in a VA mental hygiene clinic and he has required 
continuous medication therapy for these problems.  Moreover, 
the results of his VA psychiatric examinations conducted in 
1994, 1996 and 1998 reflect a clear-cut increase in the 
severity of his disability.  Specifically, the 1994 VA 
examination disclosed that his anxiety symptoms were 
"chronic" in nature and he displayed some inappropriate 
behavior (chuckling to himself).  On the 1996 examination, 
his chronic dysthymia with associated anxiety was diagnosed 
as "moderately severe" because he appeared chronically 
depressed, unanimated and lacking in motivation.  During this 
same period, the aforementioned VA mental hygiene clinic 
reports reflect that while his condition was relatively 
stable on his medications regimen, he was still having some 
bizarre thoughts (March 1996) and was staying in bed for 20 
hours a day (June 1996).  While the record shows that his 
inactivity was at least in part due to his back problems, 
there is no mistaking that his depressive symptoms were 
impacting his daily life activities.  Further, the most 
recent VA examination of September 1998 reflects that he was 
mildly depressed "all of the time" and that despite some 
apparent exaggeration of his symptoms, he was severely 
depressed and anxious, resulting in a chronic and unrelenting 
disability picture.  The examiner later clarified in the 
addendum reports of 1999 that the appellant had a moderate-
to-marked poor social adaptation and a GAF score of 45, 
indicative of "serious" symptoms or serious impairment of 
occupational or social functioning.

On the basis of these findings, the Board concludes that the 
old criteria for a 50 percent rating have been met, 
specifically to the extent that the criteria provide a rating 
for "considerable" impairment manifested by psychoneurotic 
symptoms causing reductions in reliability, flexibility and 
efficiency levels.  Looking at the medical evidence, it is 
evident that the past ten years has seen an increase in the 
disabling effects of the appellant's psychiatric disorder as 
manifested by his need for ongoing outpatient and medication 
therapy to control his symptoms.  Further, whereas the 1990 
VA examination found him to be mildly impaired due to his 
anxiety and depression, the more recent medical evidence 
cited above described manifestations reflecting a moderately 
severe to severely impaired individual from 1994 to 1998, 
with also a "serious" level of impairment as measured by 
the GAF score for his dysthymic disorder.  These findings, 
when considered together with the reported summaries of his 
therapy clinic visits, demonstrates to the Board that his 
condition has increased in severity, warranting entitlement 
to the 50 percent rating based on "considerable" 
disability.

The Board concludes that the appellant would meet the 
criteria for a 50 percent rating under the revised criteria 
as well.  Specifically, the medical findings reported between 
1994 and 1998 reflect symptoms such as a flattened affect 
(November 1995 mental hygiene clinic visit) and disturbances 
in mood and motivation as seen on many occasions during 
clinic visits on the above-cited VA psychiatric examinations.  
In the Board's judgment, these findings are indicative of an 
impairment that is more than the 30 percent provided under 
the revised criteria which contemplates impairment due to 
"occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks" due to a 
variety of psychiatric symptoms (depressed mood, anxiety, 
panic attacks, etc.).  It appears that since the early 1990s, 
the appellant has been chronically depressed and limited in 
his social contacts (wife, kids and minister friend only).  
With these facts for consideration, together with the medical 
assessments given on the 1998 VA examination and 1999 
addendum reports, it is shown that the appellant's disability 
picture more closely approximates the criteria for the 50 
percent rating under the revised criteria.  38 C.F.R. § 4.7.  
These findings are bolstered by the field examination of July 
1998 which noted that while his condition had improved (fewer 
bouts of depression and decreased auditory hallucinations), 
it was clearly due to his need for regular outpatient therapy 
and continuous psychotropic medication.  In addition, the 
appellant's testimony on appeal given in August 1997 
corroborates the above findings to the extent that he stated 
that he limited himself to staying at home so as to avoid 
getting into situations where he might lose his composure and 
get very angry.  When read together, the Board finds that 
this evidence reflects a disability picture that more closely 
approximates the criteria for a 50 percent rating under the 
revised rating schedule.

However, upon review of all the evidence of record, the Board 
concludes that there is simply not enough evidence to support 
a schedular evaluation in excess of 50 percent for the 
appellant's dysthymic disorder under the "old" rating 
criteria.  The evidence of record reflects that the appellant 
suffers from a chronically depressed mood/sad affect, that he 
is often prone to anger and that he has isolated himself from 
the community at large.  The most recent VA psychiatric 
examination demonstrated that the appellant's dysthymia is 
significantly disabling as reflected by the assignment of the 
GAF score of 40.  But, even assuming that the appellant's 
psychiatric disability, with its features of interpersonal 
difficulties, social isolation and feelings of depression and 
irritation, may adversely affect social adaptability to some 
extent, nevertheless, it does not more than considerably 
affect industrial adaptability.  In pertinent part, the 
provisions of 38 C.F.R. § 4.129 state:

...in evaluating impairment resulting 
from the ratable psychiatric disorders, 
social inadaptability is to be evaluated 
only as it affects industrial 
adaptability.  The principle of social 
and industrial inadaptability as the 
basic criterion for rating disability 
from the mental disorders contemplates 
those abnormalities of conduct, judgment, 
and emotional reactions which affect 
economic adjustment, i.e., which produce 
impairment of earning capacity.

The Board, therefore, concludes that while the appellant's 
isolation and difficulty with depression and anger have been 
shown to interfere with his level of ability to maintain 
effective and wholesome relationships, as well as to decrease 
his initiative, flexibility, efficiency and reliability 
levels, such interference is no more than considerable as 
demonstrated by the clinical objective findings of record.  
See 38 C.F.R. §§ 4.129, 4.130, 4.132; Massey v. Brown, 7 Vet. 
App. 204 (1994).  It is evident, notwithstanding the recent 
1998 examination findings which show that he apparently 
stopped taking his medications, that the appellant has been 
able to function with the help of prescribed medication and 
has maintained his present marriage for many years.  He also 
has a few friends, namely his minister and people he talks to 
on the internet chat rooms.  The evidence also shows him to 
be fairly active around the house caring for his children, 
tending the garden and making routine home repairs over the 
years since 1990.  Furthermore, the mental hygiene clinic 
reports document a relatively stable psychiatric profile of 
the appellant since 1992 while he has been compliant with his 
medications and follow-up care.  Also, he has not required 
any inpatient hospitalizations related to his psychiatric 
symptomatology since 1973.  While the findings set forth 
above most closely approximate those necessary for the 50 
percent evaluation, the findings needed for the next higher 
evaluation  - overall "severe" disability - are not 
demonstrated by a longitudinal review of the evidence.  The 
significant gap in time in which he received no psychiatric 
treatment (essentially, from 1973 to 1990) when viewed in 
light of clinical records dated from 1992 to the present 
(which show a chronic but relatively stable psychiatric 
picture with the medication regimen) convinces the Board that 
the appellant's disability did not increase to the "severe" 
level under the "old" criteria.

Furthermore, a review of the evidence of record does not 
demonstrate that the appellant's dysthymia warrants a higher 
rating under the old mental disorders criteria.  It is not 
shown that he has had totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities.  There is no objective 
documentation to the effect that he is demonstrably unable to 
maintain or retain employment.  Mental status examination 
findings on the 1994, 1996 and 1998 VA examinations did not 
show that he was out of contact with reality.  Fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior were not 
found on these examinations as well, and they were not 
documented or shown by the balance of the evidence.  
Moreover, although the evidence shows that he is not 
employed, it is not shown that he is demonstrably unable to 
maintain or retain employment due to his psychiatric 
disorder.  As detailed above, it appears that he stopped 
working in 1987 after injuring his back in 1986 and 
undergoing multiple surgeries for same.

Likewise, the medical evidence in the file does not reflect a 
degree of occupational and social impairment which "more 
nearly approximates" the criteria for 70 or 100 percent 
evaluations under the revised rating criteria.  The evidence 
of record does not establish that the appellant has recently 
expressed any suicidal ideation or that he ever engaged in 
obsessional rituals.  Nor has he demonstrated near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively.  There is no 
documentation in the record of unprovoked irritability with 
periods of violence, or any spatial disorientation or 
sustained neglect of personal appearance and hygiene.  As 
detailed above, while he was recently shown on the 1998 VA 
examination to be neglecting his personal hygiene, it was 
also noted that he stopped taking his medications as 
prescribed (for reasons that remain unknown).  However, 
similar findings are not shown by the balance of the record, 
to include when he was seen for the field examination in July 
1998, only a month before the aforementioned examination.  It 
appears that when he is medication compliant, his condition 
is relatively stable and he is able to function at home and 
help out with the care of the house and children (who are 
home-schooled).  Further, while the evidence does indicate 
that the appellant demonstrates manifestations such as 
flattened affect and disturbances of motivation and mood, the 
evidence of record also shows that the appellant has 
established and maintained a marriage for many years and that 
he has been able to appropriately and actively participate in 
group therapy for a number of years.  Further, it is shown 
that he recently started a new hobby of participating in 
internet chat groups.  With respect to the criteria for a 100 
percent rating, the evidence is negative for persistent 
psychotic symptoms like active delusional or hallucinatory 
ideations, the inability to care for self, disorientation to 
time and place, or persistent danger of hurting self or 
others, which are related to his service-connected mental 
disorders.  The Board notes that a persistent degree of 
impairment caused by one or more of these symptoms has not 
been objectively corroborated by the extensive medical 
record, including as noted on the VA psychiatric examinations 
conducted over the last five years or by the older medical 
reports of Dr. Staats dated in 1988 and 1990.  When all of 
these facts are considered together, it is the Board opinion 
that the evidence weighs strongly against a grant of a rating 
greater than a 50 percent under the revised schedular 
standards.

Moreover, there is no evidence that the appellant is now or 
has been in the recent past "grossly impaired" due to his 
service-connected psychiatric disorder as that term in used 
in the revised criteria for a 100 percent rating.  As 
detailed above, findings on the VA examinations conducted 
since 1994 reflect that he was fully oriented and not acutely 
experiencing active psychotic thoughts, to include 
homicidal/suicidal and delusional/hallucinatory ideations.  
Moreover, older medical examination reports and evaluations 
are negative for these kinds of gross psychotic symptoms as 
well and the fact that he has not required more serious 
clinical intervention for his symptoms, i.e., inpatient 
hospitalization, in many years weighs heavily against a 
finding that he his grossly impaired by his psychiatric 
disorder.

To the extent that the appellant contends that he is more 
than 50 percent disabled due to his psychiatric 
symptomatology, as a layperson, he is not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge, i.e. degree of impairment due to a 
medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Clark v. Derwinski, 2 Vet. App. 166 
(1992).  Competent medical evidence is required.

It is noted that the RO did not consider referral of this 
claim for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b) (1999).  Nevertheless, the Board does not find 
that a remand is in order with respect to extraschedular 
consideration as it has not been claimed by the appellant or 
inferred by his contentions, and it does not appear from 
review of the medical evidence, that referral for 
consideration of an extraschedular rating is indicated.  In 
Floyd v. Brown, 9 Vet. App. 88 (1996), the U. S. Court of 
Appeals for Veterans Claims (the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  
However, the Board is obligated to seek out all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the appellant, as the question of an extraschedular rating is 
a component of an increased rating claim and the appellant 
had full opportunity to present the claim before the RO.  
Bagwell, 9 Vet. App. at 339.  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.
In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation in this case is not inadequate.  As 
fully detailed above, the medical evidence does not reflect 
that the appellant's disability is more severe than the 50 
percent schedular level and hence, it does not appear that 
the appellant has an "exceptional or unusual" disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
appellant has required any significant amount of inpatient 
hospitalization in the recent past for his psychiatric 
disorder.  With respect to employment, it is noted that the 
appellant is not currently employed, however, the record also 
reflects that he is not working anymore since a back injury 
and related surgeries in 1986-87.  It is unclear whether he 
is actually looking for employment at this time.  In view of 
these findings, the Board finds that the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to his service-connected psychiatric disorder.  
A high schedular rating as in this case (50 percent) is a 
recognition that the impairment caused by the service-
connected disability makes it difficult to obtain and keep 
employment.  See 38 C.F.R. § 4.1 (1999); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, an inability to 
acquire and maintain employment of one's choosing or to make 
and keep friends or intimate relations will not by themselves 
support a finding that the schedular rating is inadequate and 
that the claim is an exceptional or unusual one.  
Accordingly, in the absence of any evidence which actually 
shows that his disability is exceptional or unusual such that 
the regular schedular criteria are inadequate to rate it, an 
extraschedular rating on the basis of employment handicap is 
not in order.

Service Connection for Low Back Disorder

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Applicable regulatory authority provides that a disability, 
which is proximately due to, or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (1999).  However, where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
For purposes of determining whether a well-grounded claim for 
secondary service connection has been established, it must 
first be determined whether the appellant's contentions are 
competent to establish that the service-connected condition 
caused the claimed injury or disease resulting in disability, 
and second, it must be determined whether medical evidence 
has been submitted to support the contention that the 
service-connected condition caused the disability for which 
secondary service connection is being sought.  See Jones v. 
West, 12 Vet. App. 383 (1999) (quoting Reiber v. Brown, 7 
Vet. App. 513 (1995)). 

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

Considering the facts outlined above, the Board concludes 
that the appellant has not submitted evidence sufficient to 
render his claim of secondary service connection well 
grounded for the low back disorder.  Jones, 12 Vet. App. 383.  
He clearly has a current disability of the low back, recently 
diagnosed on the June 1996 VA orthopedic examination as 
chronic residual low back syndrome and left sciatic radicular 
syndrome, but the evidence does not establish a cause-and-
effect relationship between the psychiatric disorder and the 
low back syndrome.  In this case, the appellant's contentions 
are not sufficient to well ground this claim under the 
standard set forth in Jones, supra, because the question to 
be resolved concerns the etiology of the back disorder and 
therefore, competent medical evidence must show that the 
psychiatric disorder caused or aggravated the back disorder.  
Hence, a mere allegation of a direct cause-and-effect 
relationship, as, for example, in the case of one claiming 
that the reason he/she fell down a flight of stairs and 
injured the right knee was due to weakness in the service-
connected left leg, will not suffice to well ground this 
claim.  The Board is aware of the appellant's claim that he 
injured his back because he worked very hard physically to 
masked his psychiatric symptoms, but in the complete absence 
of any medical evidence which supports this theory, such a 
claim will not pass muster under the Jones standard.  As will 
be detailed below, it is clear that the appellant injured his 
back in 1986 and that there was no connection claimed or 
inferred that the injury was caused by attempted self-
treatment of the psychiatric disorder.

Regarding the second criteria under Jones, supra, the above-
cited VA orthopedic examination of June 1996 included the 
examining physician's medical opinion that based on the 
review of the evidence in the claims file, there was no 
relationship between the two conditions.  This opinion is 
supported by the evidence of record.  Specifically, there is 
nothing in the service medical records suggesting in any way 
that his then-diagnosed schizophrenia disorder was causing 
any physical problems; while it appears that he was treated 
in service for sore left paraspinous muscles, that condition 
was not then related to his psychiatric problems or shown to 
be chronic upon discharge.  Following service, there is no 
mention of a back disorder until 1990 when the appellant 
reported on a VA psychiatric examination that he had been 
unemployed for the past three years due to a back injury 
sustained while working.  There were no reported clinical 
findings or complaints on that examination indicating any 
relationship between the back pain complaints he was having 
and his service-connected psychiatric disorder.

Further, a cause-and-effect relationship between the back 
disorder and the psychiatric disorder is not established by 
all the evidence associated with record during the course of 
this lengthy appeal.  Dr. Staats' report of June 1988 makes 
clear that the appellant sustained a back injury "without 
precipitating cause" in August 1986 that was followed by a 
gradual worsening of his condition and a need for surgery in 
1987.  As alluded to above, this reported finding contradicts 
the appellant's contention that his psychiatric disorder, or 
self-treatment therefor, played any role in the cause of the 
back injury.  Further, while Dr. Staats' noted that the 
appellant seemed preoccupied with his physical complaints, it 
is evident from his report that he did not deduce that his 
back complaints were proximately due or caused by the 
psychiatric disorder.  Dr. Staats' report of June 1990 was 
similarly negative in this regard.  Thereafter, the record 
essentially reflects that the appellant's back pain 
complaints were aggravating his service-connected psychiatric 
disorder, and not the other way around.  VA mental hygiene 
clinic reports dated in 1992-98 reflect that his depressed 
mood was at least in part caused by the physical limitations 
he experience as a result of his back disorder.  Moreover, 
Dr. Huckabay's statements of 1995, while ostensibly submitted 
in an effort to bolster this claim, the fact is that it 
simply reiterates what was noted in the mental hygiene clinic 
reports, namely, that the quality of the appellant's mental 
state and level of depression was influenced by how well his 
back was holding up.  Hence, these medical records do not 
actually support a secondary service connection theory of 
entitlement in that there is no evidence suggesting that the 
psychiatric disorder caused or aggravates the back disorder.  
Instead, the evidence shows just the opposite in that the 
back pain complaints the appellant experiences appear to 
aggravate his mental state, and this very finding was made by 
the VA psychiatric examiner who evaluated the appellant on 
the VA examination in June 1996, as detailed above in an 
indented paragraph.  While the Board does not doubt the 
appellant's testimony of August 1997 to the effect that these 
two conditions work in concert to disable him (he stated, 
"my mind affects my back and my back affects my mind"), it 
is nevertheless not shown by competent medical evidence that 
the back disorder was caused or aggravated by the psychiatric 
disorder.

Accordingly, under the standard set forth by the Court in 
Jones, supra, this claim is not well grounded because the 
medical evidence submitted does not support the contention 
that the service-connected psychiatric disorder caused the 
low back disorder.  Moreover, the Board notes that under the 
Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
(aggravation of non service-connected disability by service-
connected disability as a basis for an entitlement under 38 
C.F.R. § 3.310(a)), there is no medical evidence which 
supports a theory that the psychiatric disorder aggravates 
the back disorder; as stated above, the opposite appears to 
be the case.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996) (with respect to medical nexus for well groundedness, 
the claimant must supply objective medical evidence to 
support claim).

The Board has considered the appellant's contentions and 
hearing testimony; however, this evidence alone cannot meet 
the burden imposed by 38 U.S.C.A. § 5107(a) with respect to 
the existence of a disability and a relationship between the 
back disorder and his service-connected psychiatric disorder.  
Espiritu, 2 Vet. App. 492 (1992).  As indicated above, his 
lay assertions will not support a finding on medical 
questions requiring special expertise or knowledge, such as 
diagnosis or causation of a disease.  Id. at 494-95.  On the 
basis of the above findings, the Board can identify no basis 
in the record that would make this claim plausible or 
possible.  38 U.S.C.A. § 5107(a); see also Grottveit, 5 Vet. 
App. at 92, Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992); and Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim is not well 
grounded, VA is under no duty to provide the veteran with an 
examination); see also Morton v. West, 12 Vet. App. 477 
(1999) (if a well-grounded claim has not been submitted, 
there is no duty on the part of VA to assist in the claim's 
full development).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, here unlike the situation in Robinette, the 
appellant has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make his claim plausible or well grounded.  
See also Epps v. Brown, 9 Vet. App. 341 (1996).  The Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).

Accordingly, the Board must deny the appellant's claim of 
service connection for a low back disorder claimed as 
secondary to the service-connected psychiatric disability as 
not well grounded.


ORDER

An increased rating to 50 percent, but no higher, is granted 
for the appellant's dysthymic disorder, subject to the 
applicable criteria governing the payment of monetary 
benefits.

The appellant having failed to submit a well-grounded claim, 
entitlement to service connection on a secondary basis for a 
low back disorder is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

